         Case 1:14-cr-10304-DPW Document 580 Filed 04/24/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA
                                                         No.: 14-CR-10304-DPW
                    v.

     MICHAEL GORDON,
               Defendant.

                       NOTICE OF SUPPLEMENTAL DECLARATION

       The Bureau of Prisons (“BOP”) has issued supplemental guidance with regard to BOP’s

home confinement prioritization. The supplemental declaration of Amber Bourke, Case Manager,

Federal Medical Center, Devens, Massachusetts (“Supp. Bourke Decl.”), attached hereto, provides

the most current information regarding BOP’s priority home confinement program, and clarifies

that the priority factors that BOP has generally considered for home confinement of inmates are

subject to deviation in BOP’s discretion in certain circumstances, and are subject to revision as the

situation progresses. The BOP is, at this time, prioritizing for consideration those inmates who

either, (1) have served 50% or more of their sentences; or, (2) have 18 months or less remaining

in their sentences and have served 25% or more of their sentences. See Supp. Bourke Decl. ¶ 19.

As BOP processes the inmates eligible for home confinement under these criteria and learns more

about the COVID-19 pandemic and its effect on BOP facilities, it is assessing whether and how to

otherwise prioritize consideration. Id.

       The revised guidance does not alter BOP’s decision that Michael Gordon is ineligible for

home confinement.

                                                      Respectfully submitted,

Date: April 24, 2020                                  ANDREW E. LELLING
                                                      United States Attorney

                                              By:      /s/ David G. Lazarus
Case 1:14-cr-10304-DPW Document 580 Filed 04/24/20 Page 2 of 2



                                  DAVID G. LAZARUS
                                  Assistant United States Attorney
                                  U.S. Attorney=s Office
                                  1 Courthouse Way, Suite 9200
                                  Boston, MA 02210
                                  (617) 748-3100
                                  David.Lazarus2@usdoj.gov




                              2
